IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30268
                          Summary Calendar



COLLATERAL FINANCE INCORPORATED,

                                         Plaintiff-Appellee,

versus

VERNA PRESTON GREEN, ET AL.,
                                         Defendants,
VERNA PRESTON GREEN AND
EUGENE GREEN, JR.,

                                         Defendants-Appellants.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 92-CV-1851
                       - - - - - - - - - -
                         January 5, 1998

Before DUHÉ, DEMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants Verna Preston Green and Eugene Green, Jr., appeal

the district court’s grant of summary judgment in favor of the FDIC

in this suit to recover payment on eight promissory notes.     The

Greens argue that the district court’s grant of summary judgment in

favor of the FDIC was erroneous because there was a genuine issue

of material fact regarding the interest calculation on the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 97-30268
                                     -2-

promissory notes; the date of last payment on the notes; and the

authenticity of Eugene Green, Jr.’s signature on five of the notes.

     Inasmuch    as   the   Greens    provided    the   interest    rates   and

principal amount due in their proposed judgment, they cannot be

heard to complain on appeal that the district court used the

incorrect interest rate. See Sierra Club v. Yeutter, 926 F.2d 429,

438 (5th Cir. 1991)(It is a "cardinal rule of appellate review that

a party may not challenge as error a ruling or other trial

proceeding invited by [a] party"(internal quotations and citation

omitted)); Tel-Phonic Services, Inc. v. TBS Int'l, Inc., 975 F.2d
1134, 1137 (5th Cir. 1992)("A party will not be heard to appeal the

propriety   of   an   order    to    which   it   agreed.")   Moreover,     the

appropriate time for the Greens to have challenged the FDIC’s

interest    calculations      and    to   have    obtained    the   necessary

information to prepare a proposed judgment was before he submitted

his proposed judgment.        See Brotherhood of Ry., Airline, and S.S.

Clerks, Freight Handlers, Express & Station Employees v. St. Louis

Southwestern Ry. Co., 676 F.2d 132, 140 (5th Cir. 1982) ("A

defeated litigant cannot set aside a judgment because of his

failure to interpose a defense that could have been presented at

trial, or because he failed to present on a motion for summary

judgment all of the facts known to him that might have been useful

to the court." (internal quotations and citation omitted)).

     Further, the Greens have admitted to the authenticity of, and

the authority to make the signatures on the promissory notes by

failing to specifically deny such in their answer; therefore, there

was no material fact question on this issue.             See La. R.S. 10:3-
                          No. 97-30268
                               -3-

308(a); see also Wesla Federal Credit Union v. Henderson, 655 So.
2d 691, 693 (La. App. 1995).

     We have reviewed the record and the parties briefs and AFFIRM

the district court’s judgment for essentially the same reasons set

forth by the district court.   FDIC v. Green, 92-CV-1851 (W.D. La.

Aug. 1, 1994). Further, the FDIC’s motion to substitute Collateral

Finance, Inc., as plaintiff-appellee in this action is hereby

GRANTED.

     AFFIRMED; Motion to Substitute Parties GRANTED.